GRANT, Justice,
dissenting.
A party has a right to have an attorney present at any critical stage of the litigation process. The right to counsel in civil eases arises from the Due Process Clause. An attorney’s presence at a physical examination may be just as important as his presence at an oral deposition. Jakubowski v. Lengen, 86 A.D.2d 398, 450 N.Y.S.2d 612 (1982).
This is not an impartial medical expert doing the examination, but a physician selected by the opposing party. Thus, the adversarial status of the examining doctor is a compelling reason to permit attendance by counsel to prevent improper questioning on liability issues and to observe possible shortcomings and improprieties in the examination.
The rules do not specifically provide that a party has a right to have an attorney when his or her deposition is taken, but we assume that right from the fundamental right to counsel during litigation. Without a rule to prohibit counsel being present, I do not believe that the trial court has a right to exclude counsel from this critical phase of the legal arena in which the parties are entitled to the protection and advice of counsel.
I would grant the motion to file a petition for writ of mandamus.